UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7615



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROSARIO A. FIORANI, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-98-340-A)


Submitted:   April 27, 2001                   Decided:   May 23, 2001


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Appellant Pro Se. G. David Hackney, As-
sistant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rosario A. Fiorani, Jr., appeals the district court’s order

denying his motion for appointment of counsel.    We have reviewed

the record in this case, and in light of our previous ruling that

substitution of counsel will not be permitted, we find no revers-

ible error.   Accordingly, we affirm the district court’s order.

United States v. Fiorani, No. CA-98-340-A (E.D. Va. Nov. 3, 2000).

We further deny Fiorani’s motion to change venue and to appoint new

counsel.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2